226 U.S. 1 (1912)
BREESE AND DICKERSON
v.
UNITED STATES.
No. 476.
Supreme Court of United States.
Argued October 15, 1912.
Decided October 28, 1912.
CERTIFICATE FROM THE CIRCUIT COURT OF APPEALS FOR THE FOURTH CIRCUIT.
*2 Mr. Charles A. Douglas, with whom Mr. John S. Adams, Mr. Thomas Ruffin, Mr. James H. Merrimon, Mr. Gibbs L. Baker and Mr. Hugh H. Obear were on the brief, for defendants.
Mr. Assistant Attorney General Denison, with whom Mr. Louis G. Bissell was on the brief, for the United States.
*7 MR. JUSTICE HOLMES delivered the opinion of the court.
This case comes here on a certificate which may be summed up as follows. The defendants were indicted in 1897 under Rev. Stat., § 5440, for a conspiracy to embezzle funds of a national bank. In the following term, on November 6, 1897, they were ordered to plead, and pleaded not guilty  but the order provided that the plea should not "prevent their taking advantage upon motion in arrest of judgment or on motion for a new trial of all matters and things which could be taken advantage of by motion to quash or demurrer, upon motion in arrest of *8 judgment or for a new trial, all such matters and things shall be heard and determined as if the same were being heard upon motion to quash or demurrer." After the trial of another case this one was called for trial at the May term, 1908. The defendants then pleaded in abatement and moved to quash on the ground of the disqualification of three grand jurors, but the plea and motion were not maintained by the facts. 172 Fed. Rep. 761. The case was put down for trial again on June 21, 1909. The defendants again pleaded in abatement and moved to quash on the ground that the foreman of the grand jury delivered the indictment to the judge during the session of the court but in the absence of the other grand jurors. The court denied the plea and overruled the motion. A jury was sworn, the defendants were tried, and found guilty, and after a motion for a new trial had been made on the same ground as above, and overruled, they were sentenced. 172 Fed. Rep. 765, 768. The question is whether the last mentioned plea and motions should have been sustained.
The facts are "that more than twelve grand jurors voted to find the indictment a true bill. That when this action had been taken the grand jury was in session in a room adjoining the court room on the same floor with a door opening into the court room. The foreman left the grand jury, went into the court room with the bill of indictment, and handed it to Judge Purnell, the presiding judge, in person, the judge being then on the bench and the court open, and that the judge looked over the indictment and handed it to the clerk in open court, and that the foreman then returned to the grand jury room and proceeded with the business of the grand jury there assembled; that the grand jury did not accompany him when he brought the bill of indictment into the court room and handed it to the court." The mode of proceeding was the same as that prescribed by the laws of North Carolina. The clerk filed *9 the indictment and made the following entry; "United States v. W.E. Breese, W.H. Penland, and J.E. Dickerson. Indct.: Conspiracy and embezzlement, Oct. term, 1897. `A true bill. J.M. Allen, foreman.' In the above entitled cause it is ordered by the court, upon motion of the district attorney, that the said cause, together with all the papers therein, be transferred to Asheville, to be there tried at the next term of said court to be held on the 1st Monday in November next."
Six questions are certified, which are intended to present in detail whether in the circumstances stated the indictment should have been quashed.[1] It is enough to *10 say that we are of opinion that the indictment was not void, and that if there ever was anything in the objection to it the plea and motion came too late.
We do not think it necessary to discuss the contention that the Fifth Amendment to the Constitution requires the indictment to be presented by the grand jury in a body, or that their failure so to present it goes to the jurisdiction of the court. See Kaizo v. Henry, 211 U.S. 146, 149; Harlan v. McGourin, 218 U.S. 442, 451; United States v. McKee, 4 Dillon, 1, 9. The reasons for the requirement, if they ever were very strong, have disappeared, at least in part, and we have no doubt that Congress, like the State of North Carolina, could have done away with it, if it had seen fit to do so instead of remaining silent. See Danforth v. State, 75 Georgia, 614, 620, 621. United States v. Butler, 1 Hughes, 457, 461. Frisbie v. United States, 157 U.S. 160, 163. But it would be going far to say that the record does not import an indictment duly presented and `publicly delivered into court,' 4 Bl. Comm. 306, or that on the findings the indictment was not only presented in fact, even according to the supposed rule requiring the presence of all the grand jurors. It appears by a certified plan that they could have seen the foreman's actions, if they desired, from at least a part of the room where they were. It fairly is implied that they knew what the foreman was about. We may compare the decisions as to the witnessing of wills. Riggs v. Riggs, *11 135 Massachusetts, 238. Mendell v. Dunbar, 169 Massachusetts, 74.
At all events, objections of this sort are not to be favored when no prejudice to the defendants is shown; and on the contrary the fact that the indictment was found and presented to the court is not disputed. As the defendants had no constitutional right to the presence of the grand jury they were bound to take the first opportunity in their power to object to its absence, and by their failure to do so, as heretofore set forth, they lost whatever rights they may have had. United States v. Gale, 109 U.S. 65. Agnew v. United States, 165 U.S. 36, 44. Hyde v. United States, 225 U.S. 347, 373. The rule is implied in Crowley v. United States, 194 U.S. 461, 474, cited by the defendants. See also Rodriguez v. United States, 198 U.S. 156, 164. The order made by the court saving rights created no new ones, and the right to this plea was lost irrespective of the plea of not guilty, entered in pursuance of the order of the court. In the first plea it was admitted that the grand jury `returned the said bill of indictment into court as a true bill.'
The same result follows from Rev. Stat., § 1025, providing that no indictment presented by a grand jury shall be deemed insufficient nor the trial, judgment or other proceeding thereon be affected by any defect in matter of form only, which shall not tend to the prejudice of the defendant. As we already have intimated, this indictment was presented in fact by the grand jury, and the defect, if any, was a defect in the matter of form only. The section should be construed to apply to the case (see Crowley v. United States, 194 U.S. 461, 474, Rodriguez v. United States, 198 U.S. 156, 165, United States v. Molloy, 31 Fed. Rep. 19, 23), and, even if it did not, it indicates a policy favoring the conclusion previously expressed that the objection had been waived. We answer the first and sixth questions: No.
NOTES
[1]  1. Is such an indictment absolutely void?

2. Should such indictment be quashed on motion of the defendants first made after the expiration of the term at which the indictment was found and after the final discharge of the grand jury which found it, the defendants not having at or before the time of moving to quash pleaded to said indictment?
3. Should such indictment be quashed on motion of the defendants first made after the expiration of the term at which the indictment was found and after the final discharge of the grand jury which found it, and after the overruling of an earlier verified motion to quash made by the defendants on other grounds, in which said earlier motion to quash they had alleged that said indictment had been duly returned into open court by the grand jury, said second motion to quash having been made before the defendants had otherwise pleaded to the indictment?
4. Should such indictment be quashed on motion of the defendants first made after the expiration of the term at which the indictment was found, and after the final discharge of the grand jury which found it, and after the defendants had pleaded not guilty to such indictment, but before a jury was sworn upon the issue joined upon such plea?
5. Would the defendants be entitled to have judgment arrested upon a verdict of guilty returned upon such indictment?
6. Would defendants who had pleaded not guilty to such an indictment under an order of court, by the terms of which such plea of not guilty should not operate or have the effect to prevent their taking advantage upon motion in arrest of judgment or on motion for a new trial of all matters and things which could be taken advantage of by motion to quash or demurrer, be entitled to have such indictment quashed on motion made by them after the expiration of the term at which the indictment had been found and after the final discharge of the grand jury which found it, and after the denial by the court of a previous motion to quash made by the defendants on other grounds, in which first motion to quash they had alleged that said indictment had been duly returned into open court by the grand jury?